Name: Commission Regulation (EEC) No 83/90 of 12 January 1990 fixing definitively the amount of the aid for soya beans fixed provisionally between 1 September and 31 October 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 11 / 14 13. 1 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 83/90 of 12 January 1990 fixing definitively the amount of the aid for soya beans fixed provisionally between 1 September and 31 October 1989 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the aid for soya beans, as set out in the Annexes to Commission Regulation (EEC) No 2651 /89 ( «), (EEC) No 2694/89 0, (EEC) No 2770/89 ( «), (EEC) No 2935/89 (') and (EEC) No 3097/89 ( 10) fixing the amount of the aid for soya beans, shall be reduced by ECU 4,257 per 100 kilograms in the case of soya beans harvested in Spain and processed in another Member State and by ECU 5 per 100 kilograms in the case of soya beans harvested in a Member State other than Spain . The aid for soya beans harvested and processed in Spain shall be fixed at ECU 0 . These amounts are hereby fixed definitively with effect from the date on which each of the relevant Regulations entered into force . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2 (7) thereof, Whereas, between 1 September and 31 October 1989, the provisional levels of the aid for soya beans took into account, in implementation of Article 41 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the application of the special measure for soya beans (3), the abatement applied to the amount of the aid for the 1988/89 marketing year by Commission Regulation (EEC) No 3404/88 (4) ; whereas such fixing of the aid pending the Commission's decision was rendered necessary by the absence of a regulation fixing the adjustment to be made to the aid for the 1989/90 marketing year ; Whereas Commission Regulation (EEC) No 3303/89 (*) fixed the adjustment to the aid for soya beans for the 1989/90 marketing year ; Whereas, therefore, the provisional levels of the aid for soya beans should be replaced and fixed definitively, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (6) OJ No L 255, 1 . 9 . 1989, p . 54. O OJ No L 261 , 7 . 9 . 1989, p, 16. (*) OJ No L 267, 14. 9 . 1989, p. 14 . (') OJ No L 281 , 30 . 9 . 1989, p. 34 . 0 °) OJ No L 296, 14. 10 . 1989, p . 35 , (') OJ No L 151 , 10 . 6. 1985, p. 15. (2) OJ No L 197, 26. 7. 1988, p. 11 . (') OJ No L 245, 22. 8 . 1989, p. 8 . O OJ No L 299, 1 . 11 . 1988, p. 58 . O OJ No L 320, 1 . 11 . 1989, p. 60 .